DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qiming Deng on June 22, 2022.
IN THE CLAIMS:
Claim 1, last line: Delete “agent.” and insert -- agent; wherein the composition has a molar ratio of the pharmaceutical compound to the complexing agent of at least 1:1. -- . 
Claim 9, line 2: Insert -- molar -- before “ratio”. 
Claim 14, last line: Delete “agent.” and insert -- agent; wherein the composition has a molar ratio of the pharmaceutical compound to the complexing agent of at least 1:1. -- . 
Claim 19, last line: Delete “agent.” and insert -- agent; wherein the composition has a molar ratio of the pharmaceutical compound to the complexing agent of at least 1:1. -- . 




Allowable Subject Matter
Claims 1, 4, 5, 7, 9-14, 16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Hong et al (J. Pharm. Sci., 2011) discloses the preparation of SBECD salts of ziprasidone, as set forth in the previous Office action. The reference does not teach or fairly suggest an aqueous solution comprising the salt. The reference further measures the solid-state stability by measurement of the formation of a degradant. The SBECD salts are found to be less stable than the mesylate salt. Mauri et al (Clin. Pharmacokinet., 2018) teaches that the clinical use of the mesylate salt requires the use a cyclodextrin for solubilization. See Section 9.2. Hong provides no expectation that the SBECD salts would be soluble without additional cyclodextrin as a solubilizer. 
Brewster et al (Adv. Drug Deliv., 2007) reviews the use of cyclodextrins as pharmaceutical solubilizers. Although self-association (see section 2.2) may account for some solubilizing action, complexation is the main driver in solubilization. Because of low complexation efficiency values, excess cyclodextrin is required to provide an aqueous solution. See Table 6. The instant invention precludes the addition of excess cyclodextrin in the solution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623